960 F.2d 793
CONFEDERATED TRIBES AND BANDS OF THE YAKIMA NATION, Plaintiff-Appellee,v.COUNTY OF YAKIMA;  and Dale A. Gray, Yakima CountyTreasurer, Defendants-Appellants.
No. 88-3926.
United States Court of Appeals,Ninth Circuit.
March 25, 1992.

John V. Staffan, Deputy Pros.  Atty., Yakima, Wash., for defendants-appellants.
Tim Weaver, Cockrill, Weaver & Bjur, Yakima, Wash., for plaintiff-appellee.
On Remand from the United States Supreme Court.
Before:  WALLACE, Chief Judge, WRIGHT and THOMPSON, Circuit Judges.

ORDER

1
The mandate of the United States Supreme Court certified on January 14, 1992, in County of Yakima v. Confederated Tribes and Bands of the Yakima Indian Nation, --- U.S. ----, 112 S.Ct. 683, 116 L.Ed.2d 687, affirmed the judgment of this court, but remanded for further proceedings in conformity with the Court's opinion.   Therefore, we vacate part VI of our opinion at 903 F.2d 1207, 1216-19 (9th Cir.1990), to the extent it is inconsistent with the Court's opinion, and remand to the district court for further proceedings consistent with the opinion of the Court, and with parts I through V and part VII of our opinion.